DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (JP2005130070, hereinafter “Sato”).
Regarding claim 1, Sato shows in Fig. 2 an AT-cut quartz resonator comprising a substrate (21) having a vibrating part excited to perform thickness-shear vibration as principal 
Regarding claim 2, the broken-off portions project from both the first connecting portion and the second connecting portion. See Fig. 2a.
Regarding claim 4, the first connecting portion and the second connecting portion are inclined with respect to the first direction and the second direction in the plan view. See Fig. 2a.
Regarding claim 7, the length of the first side and the length of the second side are equal.
Regarding claim 8, the electrode has an excitation electrode provided in the vibrating part, and a length of the excitation electrode along the second direction is shorter than a length of the first side or the second side along the second direction.
Regarding claim 9, the broken-off portion is located inside of the region in the plan view.
Regarding claims 10 and 11, Sato discloses the vibrator and the vibrating element. 
Regarding claims 13 and 14, Fig. 2b of Sato shows the package housing the vibrator. The driving circuit is inherent in the disclosure of Sato.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Saito et al. (JP2017076886).
Regarding claim 3, Sato discloses the invention as explained above, but fails to disclose the outer shape of the substrate in the plan view has a third connecting portion connecting the second side and the third side and a fourth connecting portion connecting the second side and the fourth side, and the third connecting portion and the fourth connecting portion are located inside of the region in the plan view. Saito shows in Figs. 1, 2 and 4 a vibrating element with chamfered portions on the four corners to minimize the size of the vibrator and the packaging. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide the connecting portions on all four corners to minimize the size of the vibrator and therefore the size of the package to improve the miniaturization characteristics of crystal resonator.
Regarding claims 12, and 15, both, Sato and Saito, disclose the vibrator and the oscillator. 
Regarding claims 18, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to the use of the vibrator in a vehicle since the use of oscillators is commonly used in electronic systems in vehicles. Selecting a specific use in a display or in a vehicle would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Sato and Saito, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Kohda et al. (US20120187805, hereinafter “Kohda”).
Regarding claim 5, Sato discloses the invention as explained above, but fails to disclose the connecting portions being curved to project to outside of the substrate in the plan view. Kohda shows a resonator with curved corners. It is old and well known in the art to provide curved corners to minimize the stress accumulation on the area. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed provide round corners as disclosed by Kohda to reduce stress concentrations in the design.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Arimatsu (US 20130208573, hereinafter “Arimatsu”).
Regarding claim 6, Sato discloses the invention as explained above, but fails to disclose the first connecting portion and the second connecting portion are formed by parts along the first direction and parts along the second direction and bend to be recessed toward inside of the substrate in the plan view. Arimatsu shows in Figs. 6A, 6B and 6 C the equivalency of a .
 Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
Regarding claims 16, 17, 19 and 20, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to the use of the vibrator in a vehicle since the use of oscillators is commonly used in electronic systems in vehicles. Selecting a specific use in a display or in a vehicle would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Sato and Saito, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato shows a vibrator with projecting portions. Toshikawa shows a vibrator with rounded corners and projecting portions. Sasaki shows a vibrator with indentations and cut-off portions`.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837

March 25, 2021